        Case 1:20-cv-04507-AT-GWG Document 75 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
MAHFOOZ AHMAD,                                      :
                                   Plaintiff,
                                                    :           ORDER
                 -against-                                      20 Civ. 4507 (AT) (GWG)
                                                    :
COLIN DAY, et al.,
                                                    :

                                    Defendants. :
------------------------------------------------------X
GABRIEL W. GORENSTEIN, United State Magistrate Judge
         In an Opinion and Order issued today, this Court denied defendants’ motion to compel
arbitration (Docket # 24). Plaintiff’s opposition to this motion mentions various claims not
included in plaintiff’s complaint and requests “that if the court believes that plaintiff complaint
[sic] is not sufficient court [sic] should permit the pro se plaintiff to amend his complaint.”
(Docket # 54 at 19). While we make no determination regarding the sufficiency of the
complaint, we note that plaintiff is not required to seek permission from the Court to file an
amended complaint at this time. Under Rule 15(a) of the Federal Rules of Civil Procedure, a
plaintiff may file an amended pleading within 21 days of the filing of a “responsive pleading,” or
within 21 days of “service of a motion under Rule 12(b), (e), or (f), whichever is earlier.”
Neither of these events has yet occurred, however. Defendants responded to the complaint only
with a motion to compel arbitration. Such a motion is not a “pleading,” see Fed. R. Civ. P. 7(a),
and was not brought under Fed. R. Civ. P. 12 (see Docket # 24).
        To ensure the orderly progress of this case, the Court directs that if plaintiff intends to file
an amended complaint, he shall do so by September 10, 2021. If the amended complaint adds
claims other than those of employment discrimination, defendants are free to make another
motion to compel arbitration (returnable before the undersigned) if they wish. If plaintiff adds
no new claims, however, they must either file an answer or a motion to dismiss (returnable
before Judge Torres) within 21 days of the filing of any amended complaint.
         If plaintiff does not intend to file an amended complaint, he shall file a letter by
September 10, 2021, so stating. In such event, defendants shall file any answer or motion to
dismiss (returnable before Judge Torres) with respect to the existing complaint within 21 days of
the filing of the letter. 1
        If defendants seek to continue the stay of discovery, they shall file any such motion
(returnable before the undersigned) at the time they file any motion to compel arbitration or

        1
        If defendants file an answer or a motion under Rule 12(b), (e), or (f) in response to any
amended complaint (or the existing complaint), plaintiff will still be free to file an amended
complaint without court order as long as he does so within 21 days of the defendants’ filing.
      Case 1:20-cv-04507-AT-GWG Document 75 Filed 08/20/21 Page 2 of 2




motion to dismiss. Any motion to stay may incorporate by reference papers filed in support of
any motion to dismiss or motion to compel arbitration.
       SO ORDERED.
Dated: August 20, 2021
       New York, New York




                                               2
